DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HOTELLING et al (2010/0194697) (herein “Hotelling”) in view of TAKEUCHI et al (2010/0295804) (herein “TAKEUCHI”).	In regards to claim 1, Hotelling teaches an electronic device comprising: a substrate; a plurality of first electrodes arranged in a first direction on the substrate; an insulating layer on the first electrodes; a plurality of second electrodes on the insulating layer (See; Fig. 8, for TFT substrate 609 with xVcom electrode on top and various insulating /dielectric layers above and pixel electrodes 601 at the top); a plurality of signal lines each of which is coupled with the second electrodes (See; Fig. 9); a drive section including a touch driver for a touch detection, and a power control section to control power supply to the touch driver on the substrate (See; Fig. 22-1 for Touch FPC and LCD FPC and Fig. 1G and p[0032] for power system controller 190): and a plurality of wires connecting to the first electrodes on the substrate (See; Fig. 5, 22-1 for connecting wires), wherein the touch driver is configured to: select a first predetermined number of the first electrodes to be driven out of the first electrodes  (See; Fig. 11A, p[0074], p[0076], selects all electrodes); apply a drive signal for the touch detection, via the wires, simultaneously to the first predetermined number of the selected first electrodes adjacent to each other in the first direction (See; Fig. 11A, p[0034], p[0076], p[0077] for the common electrode being driven by an AC signal during the touch operation). Hotelling fails to explicitly teach shift the first predetermined number of the first electrodes to be driven by a second predetermined number of the first electrodes.	However, TAKEUCHI teaches wherein the touch driver is configured, in a touch detection operation, select a first predetermined number of the first electrodes to be driven out of the first electrodes, to apply a drive signal for the touch detection, via the wires, simultaneously to the first predetermined number of the selected first electrodes adjacent to each other in the first direction; shift the first predetermined number of the first electrodes to be driven by a second predetermined number of the first electrodes (See; Figs. 4A, 6A, 10-17 , p[0017]-p[0018], p[0076] for sequential scanning where a first row of electrodes is driven via connecting wires and then a jump shift occurs to drive a second row of electrodes. The predetermined number can be 1 as currently claimed). Therefore it would have been obvious to modify Hotelling’s scanning with TAKEUCHI’s sequential scanning so as to more rapidly detect presence or absence of a detection object (See; p[0018]) while greatly reducing power by not having to drive all electrodes simultaneously .

	In regards to claim 2, Hotelling teaches further comprising one or more touch detection electrodes intersecting with the one or more first electrodes, wherein a capacitance is formed between each of the first electrodes and each of the touch detection electrodes, and a detection signal according to the drive signal applied to the first electrodes is outputted from the touch detection electrode (See; p[0033]-p[0034], p[0037], p[0038], p[0039] for capacitance based touch driven by an AC signal applied to the common electrodes).	In regards to claim 3, Hotelling teaches wherein the touch driver has a plurality of scanning modes whose methods of sequentially selecting the electrode to be driven are different from each other (See; p[0034], p[0106] for various switching schemes).

Claims 4 and 6-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HOTELLING et al (2010/0194697) (herein “Hotelling”) in view of TAKEUCHI et al (2010/0295804) (herein “TAKEUCHI”) and further in view of BYUN et al (2011/0242050) (herein “BYUN”)
	In regards to claim 4, Hotelling teaches  a display drive section to supply a pixel signal to the signal limes (See; Fig. 22-1 for LCD FPC). Hoteling fails to explicitly teach a chip being the drive section and in which the touch driver, the display drive section, and the power control section are integrated, wherein the first electrodes are connected via the wires to a chip on the substrate.	However BYUN teaches a touch panel where the display driver unit 830 is integrated with the touch controller unit 810 containing a power generation unit 835, all components integrated into a single semiconductor chip (See; Fig. 8, p[0078]- p[0082]; Fig. 9c semiconductor chip 951. Thus the common electrodes would be connected via wires to the semiconductor chip, the chip having the display driver and touch electrode driver as well as a power control section). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hotelling to include the touch drivers, display drivers and power control circuitry on a single chip so as to reduce fabrication costs (See; p[0079]). 

	In regards to claim 6, Hotelling teaches wherein the touch driver applies the drive signal for the touch detection to the first electrodes, based on a display synchronization signal supplied from the display drive section (See; p[106] where various control signals connected to the Touch FPC control the switch timing of the touch switches to switch between display and touch phases. See; p[0034] for application of AC drive signals to the touch pixels).

	In regards to claim 7, Hotelling teaches further comprising a touch-detection control section controlling a touch detection operation, wherein the touch-detection control section generates a touch-detection synchronization signal based on the display synchronization signal, and the touch driver applies the drive signal for the touch detection to the first electrodes, based on the touch-detection synchronization signal (See; p[0034], p[0036], p[0037] for touch processor and touch controller detecting a touch on or near the touch screen which initiates a touch phase where the AC signal is sent to the common electrodes based on control signals initiating the touch phase).

	In regards to claim 8, Hotelling teaches wherein the touch-detection control section is integrated together with the drive section (See; Fig. 22-1 for Touch FPC).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,281,319. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is a broader recitation of the U.S. Patent.
Instant Application: 17/666,674
U.S. Patent: 11,281,319
Claim 1: An electronic device comprising: 

a substrate; 
a plurality of first electrodes arranged in a first direction on the substrate; 
an insulating layer on the first electrodes; 
a plurality of second electrodes on the insulating layer; 
a plurality of signal lines each of which is coupled with the second electrodes; 




a drive section including a touch driver for a touch detection, and a power control section to control power supply to the touch driver on the substrate: 


and a plurality of wires connecting to the first electrodes on the substrate, wherein the touch driver is configured to:

select a first predetermined number of the first electrodes to be driven out of the first electrodes;

apply a drive signal for the touch detection, via the wires, simultaneously to the first predetermined number of the selected first electrodes adjacent to each other in the first direction; and
shift the first predetermined number of the first electrodes to be driven by a second predetermined number of the first electrodes
Claim 1: A display panel with a touch detection function, comprising: 
a TFT substrate; 
a plurality of first electrodes arranged in a first direction on the TFT substrate; 
an insulating layer on the first electrodes; 
a plurality of second electrodes on the insulating layer; 
a plurality of signal lines each of which is coupled with the second electrodes; 
a gate driver configured to drive gate electrodes of transistors for selecting the second electrodes; 

a drive section including a touch driver for a touch detection, a display drive section to supply a pixel signal to the signal lines, and a power control section to control power supply to the touch driver and the display drive section on the TFT substrate; 

and a plurality of wires connecting the drive section to the first electrodes on the TFT substrate, wherein the touch driver is configured, in a touch detection operation, to: select a first predetermined number of the first electrodes to be driven out of the first electrodes,apply a drive signal for the touch detection, via the wires, simultaneously to the first predetermined number of the selected first electrodes adjacent to each other in the first direction, and shift the first predetermined number of the first electrodes to be driven by a second predetermined number of the first electrodes, the first electrodes are connected via the wires to a chip on the TFT substrate, the chip being the drive section and in which the touch driver, the display drive section, and the power control section are integrated, and the wires that connect the first electrodes to the chip on the TFT substrate along a periphery of a display area are disposed between: the first electrodes; and the gate driver located on the TFT substrate along the periphery of the display area.


As can be seen above the instant application’s claim 1 above is a broader recitation of the U.S. Patent’s claim 1, containing all subject matter present in the U.S. Patent. Sections of the U.S. patent are bolded to show what is not present in claim 1 of the instant application. Claims 2, 3, 5, 6, 7 and 8 of the instant application respectfully read on claims 5, 6, 7, 2, 3 and 4 of the U.S. Patent. Claim 4 of the instant application reads on the bolded sections of claim 1 of the U.S. Patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627